Citation Nr: 1436791	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the character of the appellant's discharge serves as a bar to entitlement to VA compensation and pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 1979 to December 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the appellant's April 2008 substantive appeal (via a VA form 9) he requested a Travel Board hearing before the Board, sitting at the RO.  That hearing has not been scheduled.  Moreover, a review of the record does not show that the Veteran has otherwise withdrawn his hearing request.  In fact, in July 2014 correspondence, the Veteran's representative requested the case be remanded to schedule the Veteran for the requested Travel Board hearing.  As the requested hearing must be conducted with the appellant at the local RO, the claim must be Remanded to the RO so that the Travel Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing before a Veterans Law Judge. The RO should notify the appellant and his representative of the date, time and place of the hearing, and should associate with the claims files a copy of the written notice issued to the Veteran about the hearing. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the hearing, then in accordance with appellate procedures, the claims files should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



